DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, 11-13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al., U.S. Publication No. 2017/0094528 (Takeda 528’) in view of Takeda et al., U.S. Publication No. 2014/0086189 (Takeda 189’).
Regarding Claims 1, 8 and 17-18, Takeda 528’ discloses a downlink 
synchronization signal (i.e., DL signals including PSS/SSS; see paragraph [0057]) sending method, comprising:
generating, by a base station, notification information comprising a status indication indicating a sending status (in other words, transmission timings/commands; see paragraphs [0058]-[0059]) of a downlink synchronization signal on an unlicensed frequency band (i.e., DL signals that are transmitted in the unlicensed band; see paragraphs [0057]-[0058]); and
sending, by the base station, the notification information by using a licensed frequency band (i.e., the radio base station reports the transmission timings/commands of the DL signals using the licensed band; see paragraphs [0058]-[0059]).
Takeda 528’ fails to disclose wherein the sending status indicates whether the 
downlink synchronization signal is successfully sent or fails to be sent.
Takeda 189’ discloses wherein the sending status indicates whether the 
downlink synchronization signal is successfully sent or fails to be sent (see paragraphs [0050] and [0053]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Takeda 189’s invention with Takeda 528’s invention to improve usage efficiency of radio resources (see paragraph [0054] of Takeda 189’).
Regarding Claims 4 and 11, Takeda 528’ and Takeda 189’ disclose the method and sending device as described above.  Takeda 528’ further discloses wherein the unlicensed frequency band comprises a plurality of component carriers, each component carrier has a component carrier ID, and the notification information further comprises the component carrier ID (see paragraph [0062]).
Regarding Claims 5 and 12, Takeda 528’ and Takeda 189’ disclose the method and sending device as described above.  Takeda 528’ further discloses wherein the downlink synchronization signals are sent on the unlicensed frequency band by using a plurality of radio frequency channels, each radio frequency channel has a radio frequency channel ID, and the notification information further comprises the radio frequency channel ID (see paragraphs [0049] and [0084]).
Regarding Claim 13, Takeda 528’ and Takeda 189’ disclose the sending device as described above.  Takeda 528’ further discloses wherein the sending device is a base station (see paragraph [0034]).
	
Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda 528’ and Takeda 189’ in view of Kakishima et al. (Kakishima), U.S. Patent No. 10,840,990.
Regarding Claims 3 and 10, Takeda 528’ and Takeda 189’ disclose the method 
and sending device as described above.  Takeda 528’ and Takeda 189’ fail to disclose wherein the base station comprises a plurality of transmit beams, the plurality of transmit beams are divided into a plurality of beam groups, and downlink synchronization signals are a plurality of synchronization signal bursts, each beam group has a beam group ID and corresponds to one synchronization signal burst, and the notification information further comprises the beam group ID.  Kakishima discloses wherein the base station comprises a plurality of transmit beams, the plurality of transmit beams are divided into a plurality of beam groups, and downlink synchronization signals are a plurality of synchronization signal bursts, each beam group has a beam group ID and corresponds to one synchronization signal burst, and the notification information further comprises the beam group ID (see col. 9, lines 6-37).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Kakishima’s invention with Takeda 528’s and Takeda 189’s invention for reducing the amount of feedback information (see Kakishima, col. 9, line 17).
	
Claims 6, 14, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda 528’ in view of Takeda 189’ in further view of Huang et al. (Huang), U.S. Publication No. 2011/0274146.
Regarding Claims 6, 14 and 19-20, Takeda 528’ and Takeda 189’ disclose a 
downlink synchronization signal receiving method, wherein the method is applied to user equipment and comprises: detecting and receiving, by the user equipment, notification information on a licensed frequency band, wherein the notification information comprises a status indication indicating a sending status of a downlink synchronization signal from a base station on an unlicensed frequency band, and the sending status indicates whether the downlink synchronization signal is successfully sent or fails to be sent; and determining, by the user equipment based on the notification information, whether to receive the downlink synchronization signal on the unlicensed frequency band (see rejection for claim 1 above).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Takeda 189’s invention with Takeda 528’s invention to improve usage efficiency of radio resources (see paragraph [0054] of Takeda 189’).
	Takeda 528’ and Takeda 189’ fail to disclose having a plurality of receive beams and whether to switch a current receive beam.
	Huang discloses having a plurality of receive beams and whether to switch a current receive beam (see paragraphs [0036] and [0037]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Huang’s invention with Takeda 
Regarding Claim 16, Takeda 528’ and Takeda 189’ disclose the receiving device as described above.  Takeda 528’ further discloses wherein the receiving device is user equipment (see paragraph [0034]).
	
Allowable Subject Matter
Claims 2, 7, 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645
January 14, 2021